Citation Nr: 1103555	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine.

2.  Entitlement to service connection for hearing loss also 
claimed as a perforated ear drum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which granted service connection for degenerative disc 
disease of the lumbosacral spine and assigned a 10 percent 
evaluation, and denied service connection for right ear hearing 
loss (perforated ear drum).

In September 2008, the Veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that the 
hearing be rescheduled.  Therefore, his request for a hearing is 
considered withdrawn.  See C.F.R. §20.702(d) (2010).

The issue of entitlement to an initial rating in excess of 20 
percent for degenerative disc disease of the lumbosacral spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not have hearing loss for VA compensation 
purposes or other residuals of a perforated right ear drum.



CONCLUSION OF LAW

The criteria for service connection for hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112(a) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2006 letter, issued prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service connection.  
The letter satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about the 
records to enable VA to request them from the person or agency 
that had them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claim in the 
August 2006 letter.

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim, as was done here.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and private treatment 
records.  In addition, the Veteran was afforded a VA audio 
examination in September 2006 for his claimed hearing loss 
disability.

The Board finds that VA has complied with the VCAA's notification 
and assistance requirements.  The appeal is thus ready to be 
considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post- 
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009). 

"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a non service-connected disability by a service- 
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).

Analysis

The Veteran contends that he has hearing loss related to a 
perforated eardrum sustained during active military service.

Service treatment records do not show hearing loss for VA 
compensation purposes.  At the time of the Veteran's enlistment 
examination in November 2001, the following audiometric findings 
were reported:

Hertz (Hz):	500	1000	2000	3000	4000 
Right (db):	15	10	10	20	15 
Left (db):	05	05	10	10	10

Service treatment records show that the Veteran was treated in 
July 2002 for a left tympanic membrane perforation, which 
resolved that same year.  There is no clinical evidence of a 
right perforated eardrum.  Audiometric findings in August 2002 
show that the Veteran's hearing was normal bilaterally.  A May 
2006 medical board report with accompanying evaluation reports 
contains no findings referable to the ears or hearing loss.

The remainder of the service treatment records are also negative 
for any evidence of hearing loss as defined in 38 C.F.R. § 3.385.

The record is also void of any evidence of ear hearing loss for 
VA compensation purposes within one year of the Veteran's 
discharge from active military service.  In this regard, the 
Board notes that the Veteran was afforded a VA audio examination 
in September 2006 in response to his claim for service 
connection.  At that time, the Veteran complained of hearing loss 
and reported that he had the most difficulty with the telephone.  
He denied any ringing, buzzing or humming in the ears.  There was 
no evidence at that time of hearing loss disability as defined in 
38 C.F.R. § 3.385.  The following audiometric findings were 
reported:

Hertz (Hz):	500	1000	2000	3000	4000 
Right (db):	15	15	15	25	30 
Left (db):	10	05	10	05	00

Speech recognition scores were 94 percent in the right ear and 98 
percent in the left ear.  

The examiner found that the Veteran's hearing was normal.

Furthermore, during a VA general medical examination in September 
2006, the examiner noted that examination of the Veteran's 
tympanic membranes revealed no evidence of active perforation of 
the left or right tympanic membrane, and no drainage of the left 
or right auditory canal.  There was no erythema.  There were 
adequate landmarks of both tympanic membranes.  He also noted 
that there was some sclerosis noted at the right tympanic 
membrane possibly representative of scarring from an old 
perforation.

There is no other medical evidence of record, VA or private, 
showing post service hearing loss for VA compensation purposes, 
and the Veteran has not claimed that his hearing loss is worse 
since the September 2006 audio examination.  The Board notes that 
the Veteran and his representative have continued to assert that 
the Veteran has hearing loss related to his active military 
service.  See October 2006 notice of disagreement and January 
2011 Written Brief Presentation.  However, the mere passage of 
time does not trigger the duty to provide a new examination.  
Rather, a new examination is required when there is evidence of a 
change in the condition since the last examination.  Palczewski 
v. Nicholson, 21 Vet App 174 (2007).  There is no clinical 
evidence of hearing loss for VA compensation purposes.  A new 
examination is, therefore, not warranted.


ORDER

Service connection for hearing loss is denied.


REMAND

The most recent VA examination in connection with the Veteran's 
service-connected low back disability was conducted in September 
2006.  The Veteran has submitted evidence, which indicates that 
his condition has worsened since that time.  He has also reported 
that his back disability affects his ability to work and has 
caused him to miss days from work.  See May 2007 VA Form 9 and 
March 2008 statement from the Veteran.
Given the amount of time that has elapsed since the last VA 
examination and the Veteran's claims of increased symptomatology, 
a new VA examination is warranted to determine the current 
severity of his low back disability.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655 (2010).

The Board also notes that the Veteran reported in his March 2008 
statement that he was seen at the Dorn VA Medical Center for his 
back in December 2007.  Records of this treatment are not 
currently associated with the claims file.  The procurement of 
potentially pertinent medical records referenced by the Veteran 
is required.  As it appears that there may be available VA 
medical records that are not associated with the claims folder, a 
remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions 
of 38 C.F.R. § 3.159(c) provide that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any 
records, VA or private, of treatment for the 
Veteran's low back disability since September 
2006, including any records of an appointment 
in December 2007.

2.  The Veteran should be scheduled for a VA 
examination to determine the current level of 
impairment due to the service connected low 
back disability.

The claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.

The examiner should report the Veteran's 
ranges of thoracolumbar spine flexion, 
extension, lateral flexion, and rotation in 
degrees and note the presence or absence of 
muscle spasm in the thoracolumbar spine.  The 
examiner should also report whether the 
Veteran's thoracolumbar spine is ankylosed.

The examiner should determine whether the 
Veteran's back disability is manifested by 
weakened movement, excess fatigability, pain, 
incoordination or flare-ups.  Such inquiry 
should not be limited to muscles or nerves.  
These determinations should be expressed in 
terms of the additional degree of range of 
motion lost.  The examiner should note the 
point at which pain begins.

The examiner should also note any neurologic 
impairment associated with the back 
disability.  All affected nerves should be 
noted, and the severity of any associated 
disability should be noted.  The examiner 
should also not any periods of physician 
prescribed bed rest.

The examiner should also provide an opinion 
as to whether the service connected 
disability would preclude the Veteran from 
maintaining employment for which his 
education and occupational experience would 
otherwise qualify him.

A complete rationale should be given for all 
opinions and conclusions expressed.

3.  If the benefit sought on appeal is not 
granted, the agency of original jurisdiction 
should issue a supplemental statement of the 
case.  The case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


